16 F.3d 409NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Larry D. EASTERLING, Plaintiff Appellant,v.Charles CREECY;  Randall Lee;  Director's ClassificationCommittee, Defendants Appellees.
No. 93-6866.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 2, 1993.Decided:  Jan. 6, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-92-808)
Larry D. Easterling, Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL, PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Easterling seeks damages, the district court properly granted summary judgment on the grounds of qualified immunity.  We find that to the extent that Easterling sought declaratory relief, summary judgment was appropriate because Easterling failed to state a constitutional claim.   See Berrier v. Allen, 951 F.2d 622, 625 (4th Cir.1991) (no liberty interest created by North Carolina prison regulations on administrative segregation)